



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dinh, 2018 ONCA 644

DATE: 20180717

DOCKET: C65297

Benotto, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Phuc Xuan Dinh

Appellan

Phuc Xuan Dinh, acting in person

Vanita Goela, for the respondent

Matthew Gourlay, duty counsel

Heard and released orally: July 10, 2018

On appeal from the conviction entered on January 25, 2018
    and the sentence imposed on March 27, 2018 by Justice Kevin Sherwood of the Ontario
    Court of Justice.

REASONS FOR DECISION

[1]

The appellant appeals from his conviction for
    possession of marijuana for the purpose of trafficking and from his sentence of
    six months imprisonment.

The Conviction Appeal

[2]

We do not see any merit in the conviction appeal. The
    appellant testified and effectively admitted that he knew that one of the
    occupants in the car he was driving was carrying marijuana. He also admitted
    that he could have asked this person to leave. The appellant eventually
    testified that he did ask this person to leave, but the trial judge disbelieved
    him on this point specifically, and on other aspects of his evidence. We see no
    basis to set aside these credibility findings.

[3]

The appeal from conviction is dismissed.

The Sentence Appeal

[4]

A sentence must be proportionate to the gravity of the
    offence and the responsibility of the offender. In our view, the sentence
    imposed failed to reflect the appellants peripheral role in this offence,
    especially given the amount of marijuana involved.

[5]

Accordingly, leave to appeal is granted and the
    sentence is reduced to one of time served. All ancillary orders will remain in
    place.

M.L. Benotto J.A.

Gary T. Trotter J.A.

David M. Paciocoo
    J.A.


